Citation Nr: 1210578	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  08-13 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to a disability rating in excess of 20 percent for status post right knee medial meniscectomy causing valgus displacement and patellar incongruity.

2.  Entitlement to a disability rating in excess of 10 percent for limitation of extension of the right knee due to arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1968 to September 1971, October 1975 to October 1979, and June 1989 to June 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions for the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  A February 2010 letter informed him that his hearing was scheduled for April 2010.  However, in correspondence received in March 2010, the Veteran cancelled his hearing request.

Service connection was originally granted for a right knee disability in February 1972.  At that time, a 10 percent disability rating was assigned pursuant to Diagnostic Code 5257 (recurrent subluxation and lateral instability).  In an April 1999 decision, this disability rating was increased to 20 percent pursuant to DC 5257.  In a July 2001 decision, the 20 percent disability rating previously awarded pursuant to DC 5257 was continued, and an additional 10 percent disability rating was awarded pursuant to Diagnostic Code 5261 (limitation of extension of the leg).  

Concerning the present claim submitted in June 2007, the Veteran requested an increased disability rating for his "right knee."  In the November 2007 RO decision on appeal, the RO characterized the issue as "Evaluation of residuals of right knee medial meniscectomy causing valgus displacement and patellar incongruity, which is currently 20 percent disabling, is continued."  Limitation of extension of the right knee due to arthritis was not specifically listed as an issue.  However, within the scope of the decision, limitation of motion was considered in addition to laxity.  In the April 2008 Statement of the Case, the Diagnostic Codes pertaining to limitation of motion were listed.  In an April 2008 statement, the Veteran clarified that the Diagnostic Code relating to limitation of motion and arthritis should be included in his appeal.  Although not listed as a separate issue, the Diagnostic Codes relating to limitation of motion were considered and discussed in the October 2009 Supplemental Statement of the Case.

The Board has recharacterized the issue on appeal as listed on the title page to reflect the disability ratings currently in effect and to be considered within this appeal.  The Veteran will not be prejudiced by this recharacterisation as he was provided with notice of the appropriate Diagnostic Codes in both the April 2008 Statement of the Case and the October 2009 Supplemental Statement of the Case.


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifest by no objective evidence of laxity.

2.  The Veteran's right knee disability is manifest by subjective complaints of pain and weakness without incapacitating episodes, painful flexion to 90 degrees, and full extension.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a right knee disability based on laxity have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2011).

2.  The criteria for a separate rating in excess of 10 percent for a right knee disability based on limitation of motion have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5260, 5261 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, in a July 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  As this letter was sent prior to the November 2007 adjudication of the claim, the Board finds that the duty to notify was satisfied.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  In October 2007 and September 2009, the Veteran was afforded VA examinations in connection with this claim.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.

The Veteran has asserted that both the October 2007 and September 2009 VA examinations were inadequate as he did not undergo an MRI at either examination.  However, both examinations were performed by doctors.  Both examination reports include a history of the Veteran's disorder, discussion of flare-ups, range of motion findings, and observations concerning laxity.  As such, both examination reports provided the necessary information required for adjudication under the proper Diagnostic Codes.  Thus, the Board finds that both examinations were adequate for rating purposes.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

A VA urgent care record from March 2007 reflects that the Veteran twisted his right knee while he was walking.  The attending doctor noted that the Veteran's right knee was hot, red, and had a decreased range of motion.  The doctor removed approximately 20 cc of blood from the medial aspect of the right knee.  The doctor observed that with the removal of that fluid, there was improvement in the range of motion.

A VA follow-up record from April 2007 reflects that the Veteran had a restricted range of motion of his right knee.  The examiner found no edema or laxity.  There was crepitus with minimal effusion.  It was noted that the Veteran's gait was slow and limping.

Another VA follow-up record from September 2007 indicates that the Veteran had no edema or laxity in his right knee.  The range of motion was restricted, and there was crepitus with minimal effusion.

On VA examination in October 2007, the Veteran complained of daily pain.  The examiner noted that the pain was reported as a 3 or 4 on a 0 (low) to 10 (high) pain scale.  Flare ups that rated a 7 on the same scale were experienced once or twice a week.  The Veteran reported swelling and pain.  He said that he used a neoprene sleeve when walking or working in the yard.  When he experienced flare-ups, he would use a cane.  He took Naprosin and Tramadol.  He experienced difficulty ascending and descending stairs.  He reported that his knee would buckle.

On objective examination, the examiner observed that the Veteran had a mild antalgic gait.  The right knee appeared to be slightly larger than the left knee.  The examiner wrote that the Veteran was only able to squat about 60 percent of the way down.  No deformities of the muscles were noted.  The examiner found mild tenderness on the lateral aspect of the knee and marked tenderness on the medial aspect of the knee.  The examiner observed no swelling but found small pockets of effusion on the inferior aspect of the patella.  Crepitation was noted.  Right knee flexion was to 120 degrees without noted pain.  Right knee extension was to 0 degrees.  The examiner indicated that during flare-ups, the Veteran would have a loss of range of motion, the extent of which could not be determined.  Medial and lateral stress test did not reveal any instability or laxity of the ligaments, although the Veteran was in discomfort.  McMurray's and Apley's test could not be performed due to severe pain.  The Veteran was independent in his activities of daily living.  X-rays revealed relatively advanced tricompartmental arthritis of the right knee with moderate narrowing of the lateral compartment.  The examiner wrote that the Veteran was employed in a sedentary-style job.

In his November 2007 notice of disagreement, the Veteran asserted that the circumference of the area above his right knee was over an inch smaller than his left knee.  He said that his right knee was weaker than his left knee.  He said he had weakened movement, excess fatigability, incoordination, and painful movement.  He reported that his knee would buckle.  He clarified that when he said during his prior VA examination that his pain rated a 3 or a 4, that was when he was sitting and placing no weight on his right knee.  He said that when he was standing erect, he experienced pain that would rate from a 7 to 10.  He added that his shoes wore out at different rates.

On VA fee-basis examination in September 2009, the Veteran complained of weakness, stiffness, swelling, heat, redness, giving way, a lack of endurance, locking, fatigability, deformity, tenderness, subluxation, dislocation, and pain.  Daily flare-ups were reported.  The flare-ups were precipitated by physical activity, stress, and climbing stairs.  The Veteran reported difficulty with standing and walking.  He described grinding and crunching in his right knee.  No incapacitation was reported.

On objective examination, the Veteran's posture and gait were observed to be within normal limits.  The examiner said that examination of the feet did not reveal any signs of abnormal weight bearing or any unusual shoe wear pattern.  Guarding of movement was present.  The examiner found no signs of edema, instability, subluxation, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, or drainage.  Crepitus was present.  The examiner found no genu recurvatum or locking pain.  No ankylosis was present.  Flexion of the right knee was to 100 degrees with pain at 90 degrees.  Extension was to 0 degrees.  The examiner indicated that the right knee joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The medial/lateral collateral ligament stability test, anterior/posterior cruciate ligament stability test, and medial/lateral meniscus ligament stability test were all within normal limits for the right knee.  The examiner noted that the Veteran would have right knee pain after prolonged standing, stair climbing, or walking.

Under Diagnostic Code 5257 other impairment of the knee, such as recurrent subluxation or lateral instability 10, 20, and 30 percent ratings, are assignable for slight, moderate, and severe impairment, respectively.  38 C.F.R. § 4.71a.

Considering the pertinent facts in light of the above-noted criteria, the Board finds that there is no basis for assignment of a disability rating higher than 20 percent under DC 5257.  

Despite the Veteran's complaints of instability, there has been no objective evidence of laxity or recurrent subluxation of the right knee.  In this regard, instability was not found on objective examination in either the October 2007 or September 2009 VA examination.  In fact, the October 2007 VA examiner performed medial and lateral stress tests, and those tests did not reveal any instability or laxity.  Additionally, the September 2009 VA examiner was unable to find instability or subluxation in the right knee.  While the Veteran has stated that his knee will buckle and give way, his statements are not supported by the objective medical evidence.  The Board finds that the VA examination reports outweigh the Veteran's contentions as the VA examination reports were created by objective medical personnel impartially reporting the results of a medical examination.  Concerning the Veteran's statements, the Board recognizes that that personal interest may affect the credibility of the evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Board thus finds that there is no basis for a disability rating in excess of 20 percent for instability as the VA examination reports outweigh the Veteran's contentions.  The VA examination reports do not show that the Veteran suffers from severe subluxation and laxity in his right knee, as is required for a disability rating in excess of 20 percent under DC 5257.

As the Veteran is currently in receipt of a separate 10 percent disability rating for limitation of extension of the right knee under DC 5261, the Board has considered the Diagnostic Codes pertaining to limitation of motion of the right knee.

Under Diagnostic Code 5260, for limitation of flexion of the leg, a noncompensable rating is assigned when flexion is limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees.  A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees. A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent facts in light of the above-noted criteria, the Board finds that there is no basis for assignment of a disability rating higher than 10 percent under DC 5260 or DC 5261.  During the time period relevant to this appeal, the evidence reflects that right knee flexion was limited, at worst, to 90 degrees with consideration of pain.  The aforementioned flexion measurement is consistent with no more than a 0 percent (noncompensable) rating under DC 5260.

The Board points out that during the time period relevant to this appeal, there has been no evidence of limitation of extension of the right knee.  Hence, the extension measurements are also consistent with no more than a 0 percent (noncompensable) rating under DC 5261.

The Board recognizes that VA examination has revealed subjective complaints of pain and weakness, but without incapacitating episodes.  As indicated by the Veteran's statements, he has had increased pain.  Both VA examiners documented the Veteran's complaints of pain in his right knee.  The Board observes that, given the Veteran's painful-albeit, noncompensable-right knee motion, and other symptoms, the separate 10 percent disability rating assigned under DC 5261 appears to be consistent with DeLuca, 38 C.F.R. § 4.40, 4.45, and 4.59 (recognizing the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  However, the medical evidence reflects that no higher rating is assignable, even when functional loss due to pain, weakness and other factors is considered.

The Board has also considered whether there is any basis for assignment of a higher rating for the right knee disability under any other potentially applicable diagnostic code.  However, in the absence of any ankylosis, dislocated or removed cartilage, or other deformity, evaluation of the right knee under any other diagnostic code for evaluating pertaining to musculoskeletal disability of the lower extremities-DC 5256, 5258, 5259, 5262, or 5263-is not appropriate.  See 38 C.F.R. 4.71a.  Moreover, the disability is not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule.

Finally, consideration has also been given regarding whether the schedular standards are inadequate for rating purposes, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  
When those two elements are met, the appeal must be referred for consideration of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  The diagnostic criteria adequately describe the severity and symptomatology of the service-connected disability.  Additionally, the Veteran has not asserted that his right knee disability interferes markedly with his employment.  The Board notes that he has not been hospitalized for this disability during the pendency of this appeal.  As such, referral for extraschedular consideration is not in order here.

For all the foregoing reasons, the Board finds that there is no basis for a staged disability rating of the Veteran's right knee disorder, pursuant to Hart, and that the claim for an increased rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at  53-56.


ORDER

Entitlement to a disability rating in excess of 20 percent for status post right knee medial meniscectomy causing valgus displacement and patellar incongruity is denied.

Entitlement to a disability rating in excess of 10 percent for limitation of extension of the right knee due to arthritis is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


